OFFICE   OF THE ATTORNEY GENERAL     OF TEXAS
                               AUSTIN.




Zmorabi    Burl Brtttiln
county .Awdltoor,, San ?atrloio   Co&y   ._
slnton,. %xa*


Dear Sir:




                                               id:&    thei ieither
                                               afdfer, noti fuiy .other
                                                t0 h0wh     wa    rw
                                               i rarther ~intea     out
                                               1A hatuter,   applies
                                                thm rorty t!musand
                                              a laolpsed her&with.




            gSeotlo6 I.- bin alty or*cko‘tikt$ ii the .Gtitd,‘
     eep&itely Of jolntlt     *a authorized  to aoqulre land8
     for ~tbe uee or the Zdted &State8 Government, eltber
     by a letiee for a terni of yowl or in fee dmple title;
     raid lands .rrhaU.lie   within the lialtlr oi the o?ooty    :
     acquiring    w-08, or if aoqulred by a olty within the
     lidts:or~tho      eouaty10 whloh eald otty ia lom+e&
                                                         .. ,
                       *
          *iieo.   8.   Pof the purpose of aoqulrlag14are-
  hold intereat       or ii-e rinple  tit18 to land8 ror the
  use of tbo United dtateo Gov*rahatr          autharlzed   above,
  tha oaid oitp or oounty 1~ authorized         to approsmlate
  air a+a;lable       fuado and ala0 to ifdeue tine WntrantB
  ln payssat      thereof;   provided, however, that la the
  *vent tfao      warrant0 are propored to k lsoued        the
  prorloionr0r mlcI0           8368-a 0r the iirvloed Cfvll
  swutd0,        0r tb0 ;It4t0 0r Texso lhu      b4 roimed     la
  the luuaneo       of odd time warranto.
            %eo. S. 1101: th e   purpose o r l opulring lease-
   hald or fro olmgle lotato la londo-for thr uoe of the
   United iitatoo Govffrmmat, a4 olty or Oount$ say eon-
   demn .lando ror luoh pocpeoe, and 8aiU oondomnatloa may
  +ae ror: any period or par0 or lo rec. SiaQle title,             and
   in the aoquloitlon      of rald lnteroot    AeolreA, oald olty
   or oouaty may, lnmedlately       after ria6      oondoornatlon
* oult, at now provided by law, take pooaarolim ?C lald
 -1-o       by depooltlng   wit&the   County %lerk+ho aitount
   or aoaoy .eotl.mtoA Wthe Comaioolonerr~oourt & City
   Couaoll OS ,tho olty or oouaty InvolveA, to be the just
   ooqwnrcrtlfx8 r0r the laterert       ia t&&land tatua.         Raid
   pet:tloa ror ooi&+aaalon ohail oet forth the ‘w~\int
   ot raid- moqey- 80 round by the CosmloJoaerr~ Co&t or
   City Copnoll, $0 be uot,, and ouoh fiaali8g LhaU bo
  ubr     by ulb boUy pr or to thi rllidg         or the ‘.petltloa
   Or OOAdORAE&iOA     . IA th eltrnt the, Speo%al Cdadeaionera
   appolnte& under ‘the 0onAonumtlon otztuteo, srter a hsar-
   lag ao pmvlded by,law, SInA the Just           ooapenoation to
   be grrater t&an the ai?rouat fixed by the Cozwloelcnero*
  Court or City Counoll, then an addition81 mount ahall
  be depoolted rlth the C,ounty Clerk. by the taking au-
   thority,    lo ~b .to equal the eaOant found, by tho Comlo-
   rloaero.      CoAAemetloa.my     be in the nelw 0r the oity
  or oowtj aad odd city ox oouuty may at any time arter
   the .%a&@& nhloh a&ail k .irar the’ date the depoalt              or
  tho. nay l8tlmatod by tbo CoPrmlosloaero~ Court or City
  Coud7 1, or’the date or Aepoeit or the amount rimA by
  the beolbl       hnai~eloa~r~    in the event .tha t&gag ir
  not deoired until.Jker        ,the Comdooioaerr have moteA
  threO&       transfer tho latenrt      aoquired   by the taking
  to   the Unite&    *totea ,oOvsmmeat.
         sea.   4.   -ny
                     aity or o.otmty ray oontraot dth
 the United i;ta.te*Government or it0 qeneieo    oUlgatin8
 ltcralf to 8oqulre e~le~oo-h&d Sntereot, or ree oimple
 title  In hnd aa above authorlaed and shy agreo;Jsnt
 heretofore executed by uoy city cc county dth the
 i;nitrd &at00 6Q?erowit   binding itedlf   to acquire io-
 tmmt    ia 1-A fcr the Corermeat    lo hsrri#y validated.                .,
                Wee, 8. ff aay motion,       rub-oeotlon,
         oenteaoee elause or phrare of thlr Act shall
         be held uaoonetltutlonal    for any roanon, ruoh
         faot rhall not aiisot    tha resAnin@ portions
         hereoi .*

            IA our opinlOa Son PatriOiO COUnty lo l  Uth Or 2ur     d,
under this artlole,  to lefkre land rr0a 8~ fAdiVidUtBlt0 be ured
as an airpost by the loavy durlly  its tralalug pro@ru.




JDSliiP
boo 1.